Citation Nr: 0336390	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-20 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to a disability 
evaluation greater than 50 percent for the service-connected 
PTSD.  

Following receipt of notification of the denial, the veteran 
perfected a timely appeal with respect to this increased 
rating claim.  Thereafter, by a June 2003 rating action, the 
RO awarded an increased evaluation of 70 percent for the 
service-connected PTSD, effective from June 2003.  

Also by the January 2002 rating action, the RO denied service 
connection for bronchitis and prostatitis.  Further, by a May 
2002 rating action, the RO denied service connection for 
diabetes mellitus.  Following receipt of notification of the 
denials, the veteran perfected a timely appeal with respect 
to these service connection claims.  Subsequently, however, 
at a personal hearing conducted before a Decision Review 
Officer at the RO in April 2003, the veteran expressed his 
desire to withdraw these three service connection claims from 
appellate review.  See, hearing transcript (T.) at 1.  At 
that time, the veteran submitted a written document in which 
he reiterated his desire to withdraw these issues from 
appellate review.  Consequently, the Board finds that the 
only issue remaining for appellate review is the veteran's 
claim for an increased disability rating for his 
service-connected PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's service-connected PTSD is manifested by 
nightmares, hyperarousal, hypervigilance, sleep deprivation, 
tearfulness, poor concentration, suicidal thoughts, tension, 
irritability, depression, social isolation, and an inability 
to maintain employment.  


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
an September 2001 letter, the statement of the case furnished 
in November 2002, and the supplemental statement of the case 
(SSOC) issued in June 2003, the RO informed the veteran of 
the specific provisions of the VCAA, the criteria used to 
adjudicate his increased rating claim, the particular type of 
evidence needed to substantiate this issue, as well as the 
specific type of information needed from him.  As such, VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Moreover, the veteran has been accorded a relevant VA PTSD 
examination during the current appeal.  

Further, the Board acknowledges that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

In the letter sent to the veteran in September 2001 informing 
him of the VCAA, the steps that the RO had taken to assist 
him in the development of his claim, and the type of evidence 
needed from him, the RO specifically stated that, if the 
additional information from him was not received at the 
agency within 60 days from the date of the letter, the RO 
would continue to process his appeal based on the evidence of 
record.  The Board acknowledges that this September 2001 
letter fails to provide the veteran with the proper time 
period within which to submit the requested information (one 
year).  Significantly, however, in view of the fact that this 
decision is awarding a total schedular evaluation of 
100 percent for the veteran's service-connected PTSD, which 
is a complete grant of the benefits sought in this appeal, 
the Board concludes that a remand to cure the 30-day 
procedural defect (by informing the veteran that, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice) is not 
necessary.  

Factual Background

According to the service personnel records, the veteran 
served for a little over one year (from March 1968 to April 
1969) in the Republic of Vietnam.  During that time, he 
worked as a cannoneer, recorder, and assistant gunner.  

The service medical records are essentially negative for 
complaints of, treatment for, or findings of PTSD.  The 
induction evaluation, which was completed in June 1967, 
reflected the veteran's complaints of frequent trouble 
sleeping but otherwise provided no psychiatric pathology 
findings.  At the separation examination, which was conducted 
in April 1969, the veteran reported having experienced 
frequent trouble sleeping.  He denied ever having experienced 
frequent or terrifying nightmares, depression or excessive 
worry, loss of memory or amnesia, or nervous trouble of any 
sort.  This evaluation demonstrated that the veteran's 
psychiatric system was normal.  

In April 1969, the veteran was discharged from active 
military duty.  Approximately two months later in June 1969, 
the veteran underwent a VA examination which demonstrated 
alertness, cooperation, no tension or emotional reaction, 
well-oriented, and good memory for recent and remote events.  
At the time of this evaluation, the veteran reported that he 
worked regularly as a carpenter.  The examiner noted that the 
veteran's service induction examination recorded a number of 
neurotic complaints, including occasional shortness of 
breath, leg pain, leg cramps, heartburn, low back strain, and 
an inability to sleep.  In relevant part, the examiner 
diagnosed a chronic anxiety reaction which existed prior to 
entry into service, with multiple somatic complaints.  

Thereafter, in April 1991, the veteran underwent another VA 
examination, at which time he reported having problems with 
his nerves.  A psychiatric evaluation demonstrated adequate 
grooming, appropriate dress, no flight of ideas, no looseness 
of associations, no speech impairment, no hallucinations, no 
identifiable delusions, no intentions to harm self or others, 
orientation times four, good memory, average intelligence, 
sufficient judgment to avoid common dangers, adequate 
abstracting ability, fair insight, occasional fidgeting, poor 
eye contact, an anxious mood, and an affect-reflected mood.  
The examiner concluded that, while the veteran gave symptoms 
which were consistent with PTSD, he did not provide enough 
symptomatology to warrant fully a diagnosis of this 
disability.  The examiner recommended psychological testing 
and provided a provisional diagnosis (pending results of 
psychological testing) of delayed onset of PTSD.  

Approximately one-and-a-half months later, the veteran 
underwent psychological testing.  The veteran voiced no 
complaints or concerns during this study.  In a handwritten 
notation on the April 1991 VA examination report, which was 
dated on the day following psychological testing, the 
examiner who conducted the psychiatric evaluation explained 
that the psychological testing provided results which were 
only partially inconsistent with a diagnosis of PTSD.  Thus, 
the examiner concluded that the veteran's psychiatric 
diagnosis would remain PTSD, delayed onset.  

Subsequently, in September 1996, the veteran underwent 
additional psychological testing.  According to the report of 
this evaluation, the profile failed to provide support for a 
diagnosis of PTSD due to the invalid nature of the Minnesota 
Multiphasic Personality Inventory (MMPI) profile.  

Two days later in September 1996, the veteran underwent 
another VA psychiatric examination.  At that time, he 
complained of problems with his nerves, irritability, startle 
response, dreams of his Vietnam service, poor concentration, 
and impaired sleeping ability.  In addition, the veteran 
reported that he worked as a contractor.  His in-service 
stressors included being subjected to enemy attacks.  

A mental status evaluation demonstrated appropriate dress, 
adequate grooming, no unusual motor activity, unremarkable 
speech with no flight of ideas or looseness of associations, 
no hallucinations, no identifiable delusions, no homicidal or 
suicidal thoughts, oriented times four, good memory, average 
intelligence, adequate judgment to avoid common danger, 
adequate abstracting ability, fair insight, and a mildly 
anxious mood and affect.  The examiner noted that the veteran 
gave many symptoms suggestive of PTSD.  Following review of 
the psychological testing results completed two days earlier, 
the examiner who conducted the VA psychiatric examination 
noted that despite the psychological study results inability 
to support a diagnosis of PTSD, diagnosed this disability by 
giving the veteran (based on his self-reported military 
history) "the benefit of the doubt."  

Between October 1996 and June 1998, the veteran received VA 
treatment, on essentially a monthly basis, for a psychiatric 
condition variously defined as an adjustment disorder, 
depression, and chronic PTSD.  Initially, at October and 
November 1996 outpatient treatment sessions, the veteran 
complained of nightmares of Vietnam as well as irritability.  

In June 1997, the veteran was hospitalized at a local VA 
medical facility for four days.  He sought admission due to 
his fear of harming himself and to his PTSD symptoms after 
his wife left him.  Medical care included a long telephone 
conversation with his wife.  At discharge, the treating 
physician diagnosed, on Axis I, an adjustment disorder with 
depressive symptoms as well as histories of alcohol abuse and 
PTSD.  Additionally, the doctor assigned a Global Assessment 
of Functioning (GAF) score of 68.  

At May and June 1998 VA outpatient treatment sessions, the 
veteran's psychiatric condition continued to be characterized 
as an adjustment disorder, depression, and PTSD.  At both of 
these sessions, the veteran reported that his psychiatric 
symptoms had improved with medication.  

In March 1999, the RO considered this in-service and 
post-service evidence.  Citing medical diagnoses of PTSD and 
the United States Army and Joint Environmental Support 
Group's October 1997 confirmation of enemy attacks on the 
veteran's military unit in Vietnam, the RO granted service 
connection for PTSD and awarded a 50 percent evaluation to 
this disability, effective from January 1996.  

Subsequently, in July 2001, the veteran filed his current 
claim for an increased rating for his service-connected PTSD.  
Additional VA medical records received during the current 
appeal reflect outpatient treatment for PTSD in March, June, 
and September 2001.  At the September 2001 treatment session, 
the veteran described a continuation of dreams (although they 
were not necessarily related to Vietnam), decreased sleep, 
increased depression, no energy, an increase in 
hallucinations, incoherent voices, and feelings that snakes 
and rats are crawling on him.  The veteran's chart indicated 
that he had been out of medicine for several weeks.  

In November 2001, the veteran underwent a VA PTSD 
examination, at which time he complained of nightmares, 
irritability and anger, nervousness, anxiety, depression, 
startle responses, and avoidance of Vietnam-related matter.  
A mental status evaluation demonstrated cooperation; good eye 
contact; appropriate dress and grooming; agitation; an 
anxious mood; appropriate speech content; restricted range of 
speech; normal amount, rate, and rhythm of speech; no 
looseness of associations; no flight of ideas; some 
disorganization (including uncertainty of events); no 
delusions; some sporadic visual hallucinations (which the 
examiner felt might represent dream phenomenon); suicidal 
ideations on a regular basis; no obsessions or compulsions; 
an inability to interpret basic proverbs; good insight; poor 
judgment; and average intelligence.  

The examiner diagnosed, on Axis I, chronic PTSD.  In 
addition, the examiner expressed his opinion that veteran's 
PTSD symptoms have caused moderately severe impairment and 
assigned a GAF score of 50.  

In January 2002, the veteran underwent a VA psychiatric 
evaluation which demonstrated casual dress and grooming; 
tension; irritability; cooperation; good eye contact; neutral 
psychomotor activity; depression; a congruent affect; normal 
speech in terms of amount, rate, and rhythm; logical, 
goal-directed, and coherent speech with slightly lowered 
volume; no looseness of associations; no flight of ideas; no 
delusions; no auditory or visual hallucinations; suicidal 
ideations; no obsessions or compulsions; good insight; and 
fair judgment.  

The examiner diagnosed, on Axis I, a severe major depressive 
episode in partial remission as well as PTSD and assigned a 
GAF score of 51.  In addition, the examiner explained that 
the veteran showed some improvements due to medication but 
that he remained significantly depressed and to have 
significant psychosocial impairments.  The examiner described 
the veteran's psychosocial and occupational impairments 
resulting from his PTSD as significant.  The veteran's 
psychiatric medication was refilled.  

In September and October 2002, the veteran attended VA group 
therapy sessions.  The veteran actively participated in these 
sessions.  Specifically, he discussed his feelings 
surrounding the in-service episodes of being overrun by enemy 
forces who killed or wounded several American soldiers.  

Between November 2002 and June 2003, the veteran received VA 
medical treatment for his service-connected PTSD on a monthly 
basis.  These outpatient treatment sessions involved both 
individual, and group, therapy.  

Specifically, in December 2002, the veteran sought treatment 
for an exacerbation of his PTSD symptoms.  In particular, he 
described an increase in nightmares, poor concentration, and 
decreased sleep.  The examining social worker questioned the 
veteran's compliance with his medications.  

In February 2003, the veteran was depressed and appeared, to 
the examining social worker, to be slightly more agitated 
than previously.  Between March and May 2003, the veteran was 
hospitalized at a VA medical facility for approximately 
45 days for psychiatric treatment due to a continued 
exacerbation of his PTSD symptoms.  A mental status 
evaluation indicated that the veteran's PTSD symptomatology 
included continued nightmares, hyperarousal, hypervigilance, 
tearfulness, self-imposed social isolation, poor 
concentration, and suicidal thoughts.  The veteran 
participated in "all groups to the best of his ability."  
The veteran expressed concern about leaving the hospital due 
to the safety that he experiences while there (due to being 
around other veterans who understand and do not judge him).  
Upon discharge, the treating physician diagnosed, on Axis I, 
PTSD and assigned a GAF score of 45.  

Later in May 2003, the veteran reported continued 
exacerbation of his PTSD symptoms, including nightmares, 
hyperarousal, hypervigilance, very few friends 
(self-described social isolation), poor concentration, sleep 
deprivation, and thoughts of suicide.  The examining 
physician expressed his opinion that the veteran is severely 
impaired, both occupationally and socially, as a result of 
his chronic PTSD.  As such, the examiner diagnosed, on 
Axis I, PTSD and assigned a GAF score of 45.  In the 
following month, the veteran described continued difficulty 
with these PTSD symptoms.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a review of the recorded history 
of a disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

Under the new rating criteria for PTSD, pursuant to 
Diagnostic Code 9411, which became effective November 7, 
1996, a 70 percent evaluation will be awarded with evidence 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411 
(2003).  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is 
representative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

Throughout the current appeal, the veteran has asserted that 
his service-connected PTSD is more severe than the current 
disability evaluation has indicated.  In particular, he has 
described social isolation, suicidal ideation and intent, 
avoidance of crowds, panic attacks, depression, easy 
irritability, trouble sleeping, and nightmares as a result of 
his service-connected PTSD.  Hearing transcript (T.) at 2-8.  
Additionally, he has asserted that such symptomatology 
warrants a total schedular disability rating of 100 percent.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected PTSD must 
be considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

During the current appeal, the veteran has consistently 
complained of increased symptomatology associated with his 
service-connected PTSD.  In particular, he has described 
social isolation, suicidal ideation and intent, avoidance of 
crowds, panic attacks, depression, easy irritability, trouble 
sleeping, and nightmares as a result of this disability.  
See, e.g., T. at 2-8.  

Significantly, as the recent pertinent medical records 
indicate, the symptomatology associated with the veteran's 
service-connected PTSD has worsened.  Specifically, although 
the most recent VA psychiatric examination, which was 
conducted in November 2001, demonstrated cooperation, good 
eye contact, appropriate dress and grooming, appropriate 
speech content, normal speech (in terms of amount, rate, and 
rhythm), no looseness of associations, no flight of ideas, no 
delusions, no obsessions or compulsions, good insight, and 
average intelligence, this evaluation also showed symptoms of 
agitation, an anxious mood, restricted range of speech, some 
disorganization (including uncertainty of events), some 
sporadic visual hallucinations (which the examiner felt might 
represent dream phenomenon), suicidal ideations on a regular 
basis, an inability to interpret basic proverbs, and poor 
judgment.  Further, the examiner concluded that this 
symptomatology caused the veteran's moderately severe 
impairment and assigned a GAF score of 50.  

Subsequent relevant VA medical records reflect symptoms of 
tension, irritability, depression, a congruent affect, and 
suicidal ideations, as well as the examiner's conclusion that 
the veteran has significant psychosocial and occupational 
impairments resulting from his PTSD, in January 2002.  

Thereafter, from December 2002 until June 2003, the veteran 
continued to seek psychiatric treatment for exacerbations of 
his PTSD symptoms, including an increase in nightmares, poor 
concentration, and decreased sleep.  During this time (and, 
specifically, between March and May 2003), the veteran was 
hospitalized for one-and-a-half months for psychiatric 
treatment.  His PTSD symptomatology was found to include 
continued nightmares, hyperarousal, hypervigilance, 
tearfulness, self-imposed social isolation, poor 
concentration, and suicidal thoughts.  Upon discharge, the 
treating physician assigned a GAF score of 45.  

Later in May 2003, the veteran reported continued 
exacerbation of his PTSD symptoms, including nightmares, 
hyperarousal, hypervigilance, very few friends 
(self-described social isolation), poor concentration, sleep 
deprivation, and thoughts of suicide.  The examining 
physician assigned a GAF score of 45 and explained that this 
number represented severe impairment, both occupationally and 
socially.  Furthermore, in June 2003, the veteran described 
continued difficulty with these PTSD symptoms.  

Thus, since the most recent VA psychiatric examination in 
November 2001, the veteran has repeatedly described 
exacerbations of his PTSD symptomatology, including 
nightmares, hyperarousal, hypervigilance, sleep deprivation, 
tearfulness, social isolation, poor concentration, suicidal 
thoughts, tension, irritability, and depression.  
Furthermore, the veteran's GAF score has fallen from 50, at 
the November 2001 VA psychiatric examination, to 45, at the 
May 2003 VA outpatient treatment session.  The current GAF 
assessment of 45 is illustrative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  

Moreover, the examiner who conducted the November 2001 VA 
psychiatric examination described the veteran's impairment 
resulting from his PTSD as moderately severe.  However, at 
the subsequent VA outpatient and inpatient psychiatric 
evaluations, the veteran's social and occupational impairment 
resulting from his service-connected PTSD has been described 
as severe and significant.  

In view of the medical findings that the veteran is socially 
isolated and unable to work as a result of his 
service-connected PTSD and that his relevant symptoms include 
nightmares, hyperarousal, hypervigilance, sleep deprivation, 
tearfulness, social isolation, poor concentration, suicidal 
thoughts, tension, irritability, and depression, the Board 
finds that the medical evidence supports an increased rating 
of 100 percent for the veteran's service-connected PTSD.  
See, 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003) (which 
stipulates that a 100 percent rating may be assigned when 
pertinent symptomatology demonstrates that there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name).  


ORDER

A disability rating of 100 percent for the service-connected 
PTSD is granted, subject to the provisions governing the 
payment of monetary benefits.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



